Title: From Thomas Jefferson to Thomas Mifflin, 20 November 1792
From: Jefferson, Thomas
To: Mifflin, Thomas



Sir
Philadelphia Nov. 20. 1792.

I have the honor to acknolege the receipt of your favor of yesterday covering the letter of Mr. Serjeant in the case of ejectment Barclay v. Proctor, and have inclosed the letter to Mr. Pinckney with a  recommendation to lend his aid to the sollicitations of the parties interested, whenever it shall be necessary for obtaining what is right. I have the honor to be with sentiments of the most perfect esteem & respect, Sir your most obedt. & most humble servt

Th: Jefferson

